Notice of Allowance
Claims 1-17 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The cited prior art does not disclose, teach, or suggest wherein the drive controller is coupled to a voltage sensor coupled to and between each of the transistors and a corresponding one of the electrodes and configured to sense a voltage level, and wherein the drive controller is further configured to control the timing and duration of an electrical pulse sent to an electrode based on the voltage level.
The cited prior art does not disclose, teach, or suggest wherein the drive controller is coupled to a current sensor coupled to and between the direct current power supply and each of the at least two transistors and configured to determine an amount of current flowing through individual ones of the transistors, wherein the drive controller is configured to cause any one of the drivers to cause any one of the transistors to prevent the flow of current through a transistor based on the amount of current.
The closest prior art would be Matsumoto et al (US 5,932,116). Matsumoto teaches a controller which attains a required coordinate control of oscillation frequency, phase and amplitude. However, the controller of Matsumoto does not control the timing and duration of an electrical pulse sent to an electrode based on the voltage level.
The second closest prior art would be Rudgley et al (US 2012/0217225). Rudgley teaches a voltage sensor configured to sense a voltage in a spark gap. However, 
The third closest prior art would be Nakano et al (US 9,595,958). Nakano teaches a current sensor serving as a current detecting unit that detects a drain current. However, Nakano does not teach a controller configured to cause any one of the drivers to cause any one of the transistors to prevent the flow of current through a transistor based on the amount of current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761